Title: To Benjamin Franklin from Benjamin Franklin Bache, 17 October 1780
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon Cher grand papa
Geneve 17 8tobre 1780
Je vous écris cette lettre pour m’informer de vôtre santé parcequ’il y a assès longtems que je ne vous ai pas ecris et ayant beaucoup de temps parceque nous sommes dans les congès des vandanges quoique j’aie des taches davant les congès l’on m’invite quelque fois avec le fils de Madame Cramer alors je me rejouis parceque l’occasion ne se presente pas souvent. Je ne peux vous envoyer que 3 pièces de dessing parceque mon maitre a eu des affaires pendant quelque temps qui m’ont beaucoup retardées ne voulant pas differer plus longtemps pour ne pas laisser passer cette occasion ne pouvant en trouver que rarement. Il me faudroit bien à genève quelques uns de mes amis comme Cockran. Je vous prie de me dire si les deux adams dont vous m’avès parlés viendront. J’espére que je raprendrois facilement l’anglois ayant un maître. Je commence à faire des progrès ou du moins Je fais mes efforts pour en faire.

J’ai l’honneur d’être mon cher bon papa Votre très humble et obeissant petit fils
B Franklin B
Mon cher grand Papa Je vous envoye aussi mon prix parceque Je pense qu’il vous fera plaisir.
